DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of  U.S. Patent No. 11,259,348. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the instant and claims 1-9 of Pat’348 both recite a method for performing wireless setup without pairing  comprising scanning by a client device, for a peripheral device that is advertising a wireless
connection using a first wireless communication protocol. However Claims 1-8 of Pat.’ 348 additionally recites the steps of identifying by the client device, the peripheral device that is advertising the wireless connection using the first wireless communication protocol; storing, by the client device, a first characteristic map, wherein: the first characteristic map comprises a plurality of universally unique identifiers (UUIDs), each UUID of the plurality of UUIDs is mapped to a corresponding characteristic; and a second characteristic map, that matches the first characteristic map, is stored by the peripheral device.
In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to not recite the steps of identifying by the client device the peripheral device and storing by the client device a first characteristic map  in the instant.
Claims 15- 20 of the instant and claims 10-18 of Pat.’348 are systems claims similar to the method claims above. 
Claims 9-14 of the instant recite a device for performing wireless network setup without pairing, similar to the client device recited in the system claims of Pat.’348.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kirby et al (US 20160094994).
As to claim 1 Kirby discloses a method for performing wireless network setup without pairing (BLE can be performed without pairing- see Spec. ¶0013-pairing is not expressly taught or mentioned in Kirby in anticipating “without pairing”), the method comprising: scanning, by a client device, for a peripheral device that is advertising a wireless connection using a first wireless communication protocol (Kirby ¶0093- 2nd sentence-client device initializes (706) a device scan process to search for advertising packets that are broadcast by one or more the electronic devices- electronic devices being peripheral devices; ¶0094- 1st sentence- electronic device 602 is powered on (742) and configured to broadcast (744) the advertising packets proactively); without pairing with the peripheral device, transmitting, by the client device to the peripheral device, using the first wireless communication protocol, a request mapped to a first UUID (¶0083- 5th sentence- the client device 604 …issues a link approval request; ¶0084- 4th sentence- link approval response includes an alternative device identifier (e.g., a universally unique identifier (UUID)); in response to the request mapped to the first UUID, receiving, by the client device from the peripheral device, using the first wireless communication protocol, a listing of one or more wireless networks within range (¶0087- 3rd sentence- The client device 604 receives information regarding the list of available secure networks (626)), wherein the listing is mapped to a second UUID and each wireless network of the one or more wireless networks using a second wireless communication protocol second wireless communication protocol equivalent to WiFi (Fig. 8E, ¶0104- 1st sentence- user then selects a preferred secure network from the list of secure networks); receiving, by the client device, user input selecting a wireless network from the
one or more wireless networks and user input indicating a password of the selected wireless
network(Fig.8F, ¶0104- 3rd sentence-another provisioning interface 860 is displayed to provide a virtual keyboard and allows the user to input network passwords for the preferred secure network); and
transmitting, by the client device, using the first wireless communication protocol- (BLE/ Bluetooth),
a third UUID with the selected wireless network and the password, wherein the peripheral device
connects to the selected wireless network using the password and the second wireless
communication protocol(Fig.8G.; ¶106-2nd sentence; ¶0136-Account data 1062 …. on the client device 604 and electronic devices 602 associated ..(e.g., MAC addresses and UUIDs), user interface settings, display preferences, authentication tokens and tags, password keys, etc.)..

As to claim 2 Kirby discloses the method of claim 1, wherein scanning for the peripheral device that is advertising the wireless connection using the first wireless communication protocol comprises
scanning within a defined range of device addresses(Kirby ¶0095-As a result of the device scan process, ¶0119-one or more device identifiers (e.g., MAC address and UUID).

As to claim 3 Kirby discloses the method for performing the wireless network setup without pairing of claim 2, wherein a peripheral device control application installed on the client device identifies the peripheral device that is advertising the wireless connection using the first wireless
communication protocol (Kirby ¶107- 1st sentence- starting client-side application associated with electronic devices 602, …..selecting one of a set of electronic devices 602 for device provisioning).

As to claim 4 Kirby discloses the method for performing the wireless network setup without pairing of claim 1, wherein the first wireless communication protocol is Bluetooth Low Energy (BLE) (Kirby ¶0090) and the second wireless communication protocol is an IEEE 802.11 protocol (Kirby ¶0169- 2nd sentence).

As to claim 5 Kirby discloses the method of claim 1, further comprising: transmitting, by the peripheral device, using the first wireless communication protocol, a value mapped to a fourth UUID, the value indicating a wireless network connection status(¶0136-Account data 1062 …. on the client device 604 and electronic devices 602 associated ..(e.g., MAC addresses and UUIDs). .

As to claim 6 Kirby discloses the method of claim 1, further comprising: outputting, by the client device, a first graphical user interface for presentation that allows selection of the wireless network from the listing of one or more wireless networks within range of the peripheral device(Kirby Fig.8E, ¶0104- 1st sentence); receiving, by the client device, selection of the wireless network; and outputting, by the client device, a second graphical user interface for presentation that allows the user to input the password for the wireless network (Kirby Fig. 8F; ¶104- 3rd sentence).

As to claim 8 Kirby discloses the method for performing the wireless network setup without pairing of claim 1, wherein the client device is a smartphone(Kirby ¶0046- 2nd sentence).

As to claim 9 Kirby discloses a device for performing wireless network setup without pairing(BLE can be performed without pairing- see Spec. ¶0013-pairing is not expressly taught or mentioned in Kirby in anticipating “without pairing”), the device comprising: a first wireless communication interface that communicates using a first wireless communication protocol(1004 of Fig, 10, ¶0122- 2nd sentence-one or more network interfaces 1004; a display; a user interface(¶0092- 2nd sentence- FIGS. 8A-8G are exemplary graphical user interfaces (GUI) ; 1010 of Fig.10 that are displayed on the client device;; one or more processors that communicate with the first wireless communication interface and the user interface(¶0122- 1st sentence- one or more processing units (CPUs) 1002),, wherein the one or more processors are configured to: scan, using the first wireless communication interface, for a peripheral device that is advertising a wireless connection using the first wireless communication protocol(Kirby ¶0093- 2nd sentence-client device initializes (706) a device scan process to search for advertising packets that are broadcast by one or more the electronic devices- electronic devices being peripheral devices; ¶0094- 1st sentence- electronic device 602 is powered on (742) and configured to broadcast (744) the advertising packets proactively); without pairing with the peripheral device, causing a request mapped to a first
UUID to be transmitted by the first wireless communication interface using the first
wireless communication protocol(¶0083- 5th sentence- the client device 604 …issues a link approval request; ¶0084- 4th sentence- link approval response includes an alternative device identifier (e.g., a universally unique identifier (UUID)); receive, from the peripheral device, using the first wireless communication
protocol, a listing of one or more wireless networks within range, wherein the listing is mapped to a second UUID and each wireless network of the one or more wireless networks using a second wireless communication protocol (¶0087- 3rd sentence- The client device 604 receives information regarding the list of available secure networks (626) ; ¶0136-Account data 1062 …. on the client device 604 and electronic devices 602 associated ..(e.g., MAC addresses and UUIDs (WiFi networks of Fig8E); and cause a third UUID with a selected wireless network and a password to be transmitted to the peripheral device via the first wireless communication interface using the first wireless communication protocol ¶0087- 4th and 5th sentences- client device 604 encrypts network credentials of the preferred secure network using the password…then sends the encrypted network credentials to the electronic device 602 (628); ¶106-2nd sentence; ¶0136-Account data 1062 Fig.8G.; ¶106-2nd sentence);.

As to claim 10 Kirby discloses the device of claim 9, wherein the one or more processors are further configured to cause the listing of the one or more wireless networks within range to be presented via the display(Kirby Fig.8E, ¶0104- 1st sentence).

As to claim 11 Kirby discloses the device of claim 10, wherein the one or more processors are further configured to receive a selection of the selected wireless network and the password via the user interface(¶0087- 4th and 5th sentences- client device 604 encrypts network credentials of the preferred secure network using the password…then sends the encrypted network credentials to the electronic device 602 (628); ¶106-2nd sentence; ¶0136-Account data 1062Fig.8G.; ¶106-2nd sentence)..

As to claim 12 Kirby discloses the device of claim 9, wherein the one or more processors are configured to scan for the peripheral device that is advertising the wireless connection using the first
wireless communication protocol comprises the one or more processors being configured to
select the peripheral device based on an identifier of the peripheral device being within a defined
range of MAC (Media Access Control) addresses or Bluetooth addresses(Kirby ¶0095-As a result of the device scan process, ¶0119-one or more device identifiers (e.g., MAC address and UUID)..

As to claim 13 Kirby discloses the device of claim 9, wherein the first wireless communication protocol is Bluetooth Low Energy (BLE) (Kirby ¶0090) and the second wireless communication protocol is an IEEE 802.11 protocol(Kirby ¶0169- 2nd sentence)..

As to claim 14 Kirby discloses the device of claim 9, wherein the device is a smartphone(Kirby ¶0046- 2nd sentence). 

As to claim 15 Kirby discloses a system for performing wireless network setup without pairing(BLE can be performed without pairing- see Spec. ¶0013-pairing is not expressly taught or mentioned in Kirby in anticipating “without pairing”), the system comprising: a client device, comprising: a first wireless communication interface that communicates using a first wireless communication protocol(1004 of Fig, 10, ¶0122- 2nd sentence-one or more network interfaces 1004;; a display; a user interface(¶0092- 2nd sentence- FIGS. 8A-8G are exemplary graphical user interfaces (GUI) ; 1010 of Fig.10 that are displayed on the client device;); one or more processors that communicate with the first wireless communication interface and the user interface(¶0122- 1st sentence- one or more processing units (CPUs) 1002,), wherein the one or more processors are configured to: scan, using the first wireless communication interface, for a peripheral device that is advertising a wireless connection using the first wireless
communication protocol(Kirby ¶0093- 2nd sentence-client device initializes (706) a device scan process to search for advertising packets that are broadcast by one or more the electronic devices- electronic devices being peripheral devices; ¶0094- 1st sentence- electronic device 602 is powered on (742) and configured to broadcast (744) the advertising packets proactively); without pairing with the peripheral device, causing a request mapped to a
first UUID to be transmitted by the first wireless communication interface using
the first wireless communication protocol(¶0083- 5th sentence- the client device 604 …issues a link approval request; ¶0084- 4th sentence- link approval response includes an alternative device identifier (e.g., a universally unique identifier (UUID)); receive, from the peripheral device, using the first wireless communication protocol, a listing of one or more wireless networks within range, wherein the listing is mapped to a second UUID and each wireless network of the one or more
wireless networks using a second wireless communication protocol(¶0087- 3rd sentence- The client device 604 receives information regarding the list of available secure networks (626) ; ¶0136-Account data 1062 …. on the client device 604 and electronic devices 602 associated ..(e.g., MAC addresses and UUIDs (WiFi networks of Fig8E); cause a third UUID with an indication of a selected wireless network and a password to be transmitted to the peripheral device via the first wireless communication interface using the first wireless communication protocol¶0087- 4th and 5th sentences- client device 604 encrypts network credentials of the preferred secure network using the password…then sends the encrypted network credentials to the electronic device 602 (628); ¶106-2nd sentence; ¶0136-Account data 1062 Fig.8G.; ¶106-2nd sentence);.; and a peripheral device, comprising: a second wireless communication interface that communicates using the first wireless communication protocol (Kirby ¶0093- 2nd sentence¶0094- 1st sentence); a third wireless communication interface that communicates using the second wireless communication protocol¶0087- 3rd sentence-; and one or more processors in communication with the second wireless communication interface and the third wireless communication interface, wherein the one or more processors are configured to: in response to receiving the request mapped to the first UUID, cause the listing of the one or more wireless networks and the second UUID to be transmitted using the second wireless communication interface(¶0087- 3rd sentence- The client device 604 receives information regarding the list of available secure networks (626) ; ¶0136-Account data 1062 …. on the client device 604 and electronic devices 602 associated ..(e.g., MAC addresses and UUIDs);; receive the third UUID, the indication of the selected wireless network, and the password via the second wireless communication interface using the first wireless communication protocol(¶0087- 4th and 5th sentences- client device 604 encrypts network credentials of the preferred secure network using the password…then sends the encrypted network credentials to the electronic device 602 (628); ¶106-2nd sentence; ¶0136-Account data 1062);; and connect to the selected wireless network using the password and the third wireless communication interface(Fig.8G.; ¶106-2nd sentence).

As to claim 16 Kirby discloses the system of claim 15, wherein the one or more processors of the
peripheral device are further configured to cause a fourth UUID and second wireless
communication protocol status data to be transmitted using the second wireless communication
interface (Kirby ¶0136-Account data 1062 …. on the client device 604 and electronic devices 602 associated ..(e.g., MAC addresses and UUIDs).

As to claim 17 Kirby discloses the system of claim 15, wherein the one or more processors of the client device are further configured to: cause the display to present the listing of one or more wireless networks within range of the peripheral device(Kirby Fig.8E, ¶0104- 1st sentence); receive selection of the wireless network via user input; and cause the user interface to present a second graphical user interface that allows the user to input the password for the wireless network(Kirby Fig. 8F; ¶104- 3rd sentence)..

As to claim 18 Kirby disclose the system of claim 15, wherein the peripheral device is a headless media streaming device:(Kirby , Fig.1- devices of the smart home environment¶0041- 1st sentence-multi-sensing, network-connected devices).

As to claim 19 Kirby discloses the system for performing the wireless network setup without pairing of claim 18, wherein the client device is a smartphone(Kirby ¶0046- 2nd sentence)..

As to claim 20 Kirby discloses the system of claim 18, wherein the first wireless communication protocol is Bluetooth Low Energy (BLE) (Kirby ¶0090)and the second wireless communication protocol is an IEEE 802.11 protocol (Kirby ¶0169- 2nd sentence).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby in view of Scott et al (US 20140344689).

As to claim 7 Kirby discloses the method of claim 1, however silent wherein the peripheral device is a headless streaming media player configured to stream media to a television. However in an analogous art Scott remedies this deficiency:  (Scott, Fig.3, ¶0031-a media player may be configured to render at least one specific type of content….Playing: Streaming TV Show). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kirby with that of Scott to incorporate a user interface for remote media streaming (Scott ¶0031- last sentence).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462